Name: Commission Regulation (EEC) No 1278/87 of 7 May 1987 correcting Regulation (EEC) No 1213/87 laying down precautionary measures in the fruit and vegetable sector, with respect to cauliflowers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 5 . 87 Official Journal of the European Communities No L 120/27 COMMISSION REGULATION (EEC) No 1278/87 of 7 May 1987 correcting Regulation (EEC) No 1213/87 laying down precautionary measures in the fruit and vegetable sector, with respect to cauliflowers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, the term for the product in the German and Greek versions, HAS ADOPTED THIS REGULATION : Article 1 In the second recital and in Article 1 (2) of Regulation (EEC) No 1213/87 :  in the German version the expression 'mit BlÃ ¤ttern' is replaced by 'gestutzt', Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2),  in the Greek version the expression 'Ã ¼Ã µ Ã Ã Ã »Ã »Ã ± is replaced by 'Ã ¼Ã µ Ã Ã Ã »Ã »Ã ± Ã ºÃ ¿Ã ¼Ã ¼Ã ­Ã ½Ã ± Ã Ã µ Ã Ã Ã µÃ Ã ¬Ã ½Ã ·'. Whereas Commission Regulation (EEC) No 1213/87 (3) fixes for May 1987 the amounts to be used to determine the prices at which intervention operations take place ; whereas the amounts thus fixed correspond to the levels of the basic and buying-in prices fixed for the 1986/87 marketing year for trimmed cauliflowers of quality grade I ; whereas a check has shown that an error has crept into Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1987. For the Commission Frans ANDRIESSEN Vice-President O OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 119, 8 . 5. 1986, p. 46. 0 OJ No L 115, 1 . 5 . 1987, p. 33 .